United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3112
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Northern
                                         * District of Iowa.
Kevin Lanagan,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: May 7, 2008
                                 Filed: May 15, 2008
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Kevin Lanagan challenges the 151-month prison sentence the district court1
imposed following his guilty plea to maintaining a building for storing and
distributing cocaine base, in violation of 21 U.S.C. § 856; three counts of distributing
cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C); and being a cocaine-
base user in possession of firearms and ammunition, in violation of 18 U.S.C.
§§ 922(g)(3) and 924(a)(2). For reversal, Lanagan argues that the district court erred
in applying a dangerous-weapon enhancement under U.S.S.G. § 2D1.1(b)(1).

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       After careful review, we find that the district court’s application of the section
2D1.1(b)(1) enhancement is not clearly erroneous, because a shotgun and ammunition
were found in the house from which Lanagan had sold cocaine and kept drug
paraphernalia. See United States v. Harris, 493 F.3d 928, 931-32 (8th Cir. 2007)
(standard of review), cert. denied, 128 S. Ct. 1263 (2008); U.S.S.G. § 2D1.1(b)(1),
comment. (n.3) (enhancement should be applied if weapon was present unless it is
clearly improbable that weapon was connected with offense); United States v. Annis,
446 F.3d 852, 856 (8th Cir. 2006) (generally enhancement applies if gun is found in
same location where drugs or drug paraphernalia were stored, or where part of
conspiracy took place), cert. denied, 127 S. Ct. 3044 (2007).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-